     Case 8:21-cv-00125-TPB-CPT Document 35 Filed 09/13/21 Page 1 of 3 PageID 121


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


MARINA BAUGH,

        Plaintiff,

v.                                                    Case No. 8:21-cv-125-TPB-CPT

RNMG, INC., et al.,

        Defendants.
                                        /

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on consideration of the report and recommendation

of Christopher P. Tuite, United States Magistrate Judge, entered on August 26, 2021.

(Doc. 34). Judge Tuite recommends the “Joint Motion and Stipulation for Approval of

Settlement and Dismissal with Prejudice” (Doc. 30) be granted in part and denied in

part. No objection to the report and recommendation was filed, and the time to object

has expired.

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982). A district

court must “make a de novo determination of those portions of the [report and

recommendation] to which an objection is made.” 28 U.S.C. § 636(b)(1)(C). When no

objection is filed, a court reviews the report and recommendation for clear error. Macort




                                      Page 1 of 3
  Case 8:21-cv-00125-TPB-CPT Document 35 Filed 09/13/21 Page 2 of 3 PageID 122


v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006); Nettles v. Wainwright, 677 F.2d 404,

409 (5th Cir. 1982).

      Upon due consideration of the record, including Judge Tuite’s report and

recommendation, in conjunction with an independent examination of the file, the Court

adopts the report and recommendation in all respects. The Court agrees with Judge

Tuite’s detailed and well-reasoned factual findings and legal conclusions.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

   1. The report and recommendation (Doc. 34) is AFFIRMED and ADOPTED and

      INCORPORATED BY REFERENCE into this Order for all purposes, including

      appellate review.

   2. The parties’ first “Joint Motion and Stipulation for Approval of Settlement and

      Dismissal with Prejudice” (Doc. 23) is DENIED AS MOOT.

   3. The parties’ second “Joint Motion and Stipulation for Approval of Settlement and

      Dismissal with Prejudice” (Doc. 30) is GRANTED IN PART and DENIED IN

      PART.

      The settlement agreement (Doc. 40-1) is APPROVED, with the exception of

      section III.B, which obligates Baugh to “confirm[ ] she is not aware of any other

      claims against the Defendants.”

   4. This action is DISMISSED WITH PREJUDICE.




                                      Page 2 of 3
Case 8:21-cv-00125-TPB-CPT Document 35 Filed 09/13/21 Page 3 of 3 PageID 123


5. The Clerk is directed to terminate any pending motions and deadlines, and

   thereafter close this case.

         DONE and ORDERED in Chambers, in Tampa, Florida, this 13th day of

   September, 2021.




                                               TOM BARBER
                                               UNITED STATES DISTRICT JUDGE




                                 Page 3 of 3
